Exhibit 10.2

EXECUTION VERSION

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of November 2, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee
Agreement”), made by CREDIT RE OPERATING COMPANY, LLC, a Delaware limited
liability company having its principal place of business at 590 Madison Avenue,
34th Floor, New York, New York 10022 (“Guarantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”) and any of
its parent, subsidiary or affiliated companies.

RECITALS

Pursuant to that certain Master Repurchase and Securities Contract, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and between Buyer and CLNC CREDIT 8, LLC,
a Delaware limited liability company (“Seller”), Seller has agreed to sell, from
time to time, to Buyer certain Purchased Assets, as defined in the Repurchase
Agreement; upon purchase by Buyer, each a “Purchased Asset” and collectively,
the “Purchased Assets”) upon the terms and subject to the conditions as set
forth therein. Pursuant to the terms of that certain Custodial Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Custodial Agreement”), between and among Wells Fargo Bank,
National Association (in such capacity, the “Custodian”), Buyer and Seller, the
Custodian is required to take possession of the Purchased Assets, along with
certain other documents specified in the Custodial Agreement, as the Custodian
of Buyer and any future purchaser, on several delivery dates, in accordance with
the terms and conditions of the Custodial Agreement. The Repurchase Agreement,
the Custodial Agreement, this Guarantee Agreement and any other agreements
executed in connection with the Repurchase Agreement and the Custodial Agreement
shall be referred to herein as the “Repurchase Documents”.

It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee Agreement with respect to the due and punctual payment and performance
when due, whether at stated maturity, by acceleration or otherwise, of all of
the following: (a) all payment obligations owing by Seller to Buyer under or in
connection with the Repurchase Agreement and any other Repurchase Documents,
including, without duplication, all interest and fees that accrue after the
commencement by or against Seller or Guarantor of any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding (in each case, whether
due or accrued); (b) any and all extensions, renewals, modifications, amendments
or substitutions of the foregoing; (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
Buyer in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) any other obligations of Seller with respect to Buyer under
each of the Repurchase Documents (collectively, the “Guaranteed Obligations”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

1.    Defined Terms. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

“Available Borrowing Capacity”: On any date of determination, the total
unrestricted borrowing capacity which may be drawn (taking into account required
reserves and discounts) upon by Guarantor and its Consolidated Subsidiaries
under any credit facilities (excluding repurchase agreements and note on note
facilities), but with respect to any such credit facility, solely to the extent
that such available borrowing capacity is committed by the related lender.

“Capital Expenditures”: With respect to any Person for any period, the aggregate
of all expenditures by such Person and its Consolidated Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries.

“Capital Lease Obligations”: For any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock”: With respect to any Person, all of the shares of capital stock
or share capital of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock or share capital of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock or share capital of (or other ownership
or profit interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Cash Equivalents”: As of any date of determination, any of the following:
(a) marketable securities (i) issued or the principal and interest of which are
directly and unconditionally guaranteed by the United States or (ii) issued by
any agency of the United States, the obligations of which are backed by the full
faith and credit of the United States and (b) time deposits, certificates of
deposit, money market accounts or banker’s acceptances of any investment grade
rated commercial bank, in each case with respect to clauses (a) and (b) which
mature within ninety (90) days after such date of determination.

“Consolidated EBITDA”: With respect to any Person for any period, Core Earnings
plus an amount which, in the determination of Core Earnings for such period, has
been

 

-2-



--------------------------------------------------------------------------------

deducted (and not added back) for, without duplication, (i) Consolidated
Interest Expense, (ii) provisions for taxes based on income of such Person and
its Consolidated Subsidiaries (provided that Consolidated EBITDA shall, solely
with respect to the Consolidated EBITDA attributable to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
such attributable amount), and (iii) preferred dividends.

“Consolidated Group Pro Rata Share”: With respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by Guarantor and its Wholly
Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned Consolidated
Affiliate determined by calculating the percentage of Capital Stock of such Non
Wholly-Owned Consolidated Affiliate owned by Guarantor and its Wholly Owned
Subsidiaries.

“Consolidated Interest Expense”: With respect to any Person for any period,
total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period.

“Consolidated Leverage Ratio”: With respect to any Person on any date of
determination, the ratio of (a) Consolidated Total Debt on such day to (b) Total
Asset Value as of such date.

“Consolidated Subsidiaries”: With respect to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes under GAAP.

“Consolidated Tangible Net Worth”: For any Person on any date of determination,
all amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of such Person and its Consolidated Subsidiaries under
stockholders’ equity at such date plus (i) accumulated depreciation and
(ii) amortization of real estate intangibles such as in-place lease value, above
and below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).

“Consolidated Total Debt”: With respect to any Person on any date of
determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with

 

-3-



--------------------------------------------------------------------------------

GAAP; provided that Consolidated Total Debt shall (i) exclude any Indebtedness
attributable to a Specified GAAP Reportable B Loan Transaction, (ii) exclude all
Permitted Non-Recourse CLO Indebtedness and (iii) solely with respect to the
Indebtedness of any Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of such Indebtedness.

“Core Earnings”: With respect to any Person for any period, net income
determined in accordance with GAAP of such Person and its Consolidated
Subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of the Sponsor and the
offering in connection therewith, including the initial underwriting discounts
and commissions, (iii) acquisition costs from successful acquisitions (other
than acquisitions made in the ordinary course of business), (iv) real property
depreciation and amortization, (v) any unrealized gains or losses or other
similar non-cash items that are included in net income for the current quarter,
regardless of whether such items are included in other comprehensive income or
loss, (vi) extraordinary or non-recurring gains or losses and (vii) one-time
expenses, charges or gains relating to changes in GAAP; provided that Core
Earnings shall, solely with respect to the Core Earnings attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount.

“Customary Recourse Exceptions”: With respect to any Non-Recourse Indebtedness,
exclusions from the exculpation provisions with respect to such Non-Recourse
Indebtedness such as fraud, misapplication of cash, voluntary bankruptcy,
environmental claims, breach of representations and warranties, failure to pay
taxes and insurance, as applicable, and other circumstances customarily excluded
by institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of commercial real estate.

“Guarantee”: As to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any guarantee of a Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the guarantee is made and
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such guarantee, unless such primary obligation or
maximum amount for which such Person may be liable is not stated or
determinable, in which case the amount of such guarantee shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in accordance with GAAP. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.

“Indebtedness”: As to any Person at a particular time, without duplication, the
following to the extent they are included as indebtedness or liabilities in
accordance with GAAP:

(a)    obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

 

-4-



--------------------------------------------------------------------------------

(b)    obligations of such Person to pay the deferred purchase or acquisition
price of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within sixty
(60) days of the date the respective goods are delivered or the respective
services are rendered;

(c)    Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person;

(d)    obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;

(e)    Capital Lease Obligations of such Person;

(f)    obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements;

(g)    Indebtedness of others Guaranteed by such Person;

(h)    all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person;

(i)    Indebtedness of general partnerships of which such Person is a general
partner; and

(j)    all net liabilities or obligations under any interest rate swap, interest
rate cap, interest rate floor, interest rate collar or other hedging instrument
or agreement.

“Intangible Assets”: Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges
(including deferred financing costs), unamortized debt discount and capitalized
research and development costs; provided, however, that Intangible Assets shall
not include real estate intangibles such as in-place lease value, above and
below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate.

“Liquidity”: For any Person and its Consolidated Subsidiaries, the sum of
(a) cash (for the avoidance of doubt, such amount shall not include restricted
cash) and Cash Equivalents and (b) Available Borrowing Capacity.

“Non-Recourse Indebtedness”: Indebtedness that is not Recourse Indebtedness.

“Non Wholly-Owned Consolidated Affiliate”: Each Consolidated Subsidiary of
Guarantor in which less than 100% of each class of the Capital Stock (other than
directors’ qualifying shares, if applicable) of such Consolidated Subsidiary are
at the time owned, directly or indirectly, by Guarantor.

 

-5-



--------------------------------------------------------------------------------

“Permitted Non-Recourse CLO Indebtedness”: Indebtedness that is (i) incurred by
a Consolidated Subsidiary of Guarantor in the form of asset-backed securities
commonly referred to as “collateralized loan obligations” or “collateralized
debt obligations” and (ii) is Non-Recourse Indebtedness.

“Recourse Indebtedness”: With respect to any Person, for any period, without
duplication, the aggregate Indebtedness in respect of which such Person is
subject to recourse for payment, whether as a borrower, guarantor or otherwise;
provided, that Indebtedness arising pursuant to Customary Recourse Exceptions
shall not constitute Recourse Indebtedness until such time (if any) as demand
has been made for the payment or performance of such Indebtedness.

“Specified GAAP Reportable B Loan Transaction”: A transaction involving either
(i) the sale by Guarantor or any Consolidated Subsidiary of Guarantor of the
portion of an investment consisting of an “A-Note”, and the retention by
Guarantor or any Consolidated Subsidiary of Guarantor of the portion of such
investment asset consisting of a “B-Note”, which transaction is required to be
accounted for under GAAP as a “financing transaction” or (ii) the acquisition or
retention by Guarantor or any of its Consolidated Subsidiaries of an investment
asset consisting of a “b-piece” in a securitization facility, which transaction
under GAAP results in all of the assets of the trust that is party to the
securitization facility, and all of the bonds issued by such trust under such
securitization facility that are senior to the “b-piece”, to be consolidated on
Guarantor’s consolidated balance sheet as assets and liabilities, respectively.

“Swap Agreement”: Any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Guarantor or any of its
Consolidated Subsidiaries shall be a “Swap Agreement”.

“Total Asset Value”: With respect to any Person as of any date of determination,
the net book value of the total assets of such Person and its Consolidated
Subsidiaries on such date as determined in accordance with GAAP plus
(x) accumulated depreciation and (y) amortization of real estate intangibles;
provided, that Total Asset Value shall (i) exclude the amount of all restricted
cash (other than reserves for Capital Expenditures) of such Person and its
Consolidated Subsidiaries to the extent such cash supports obligations that do
not constitute Consolidated Total Debt, (ii) include the net book value of
assets associated with a Specified GAAP Reportable B Loan Transaction only to
the extent in excess of the amount of any Indebtedness attributable to such
Specified GAAP Reportable B Loan Transaction, (iii) include the net book value
of assets associated with any Permitted Non-Recourse CLO Indebtedness and
(iv) solely with respect to the net book value of the total assets of a Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of the net book value of such Non Wholly-Owned Consolidated
Affiliate’s total assets.

 

-6-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: With respect to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

2.    Guarantee.

(a)    Subject to Section 2(b) hereof, Guarantor hereby unconditionally and
irrevocably guarantees to Buyer the prompt and complete payment and performance
of the Guaranteed Obligations by Seller when due (whether at the stated
maturity, by acceleration or otherwise).

(b)    Subject to clauses (c) and (d) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed an amount
equal to the sum of (i) fifty percent (50%) of the then-current total amount due
and payable from Seller to Buyer under the Repurchase Agreement with respect to
Flex Purchased Assets and (ii) twenty-five percent (25%) of the then-current
total amount due and payable from Seller to Buyer under the Repurchase Agreement
with respect to Core Purchased Assets.

(c)    Notwithstanding the foregoing, the limitation on recourse liability as
set forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guaranteed Obligations immediately shall become
fully recourse to Seller and Guarantor, jointly and severally, in the event of
any of the following:

(i)    a voluntary bankruptcy or insolvency proceeding is commenced by Seller
under the Bankruptcy Code or any similar federal or state law;

(ii)    an involuntary bankruptcy or insolvency proceeding is commenced against
Seller or Guarantor in connection with which Seller, Guarantor, or any Affiliate
of Seller or Guarantor has or have colluded in any way with the creditors
commencing or filing such proceeding; or

(iii)    any material breach by Seller or any Affiliate of Seller of the
separateness covenants contained in Article 9 of the Repurchase Agreement that
in any such case results in the substantive consolidation of Seller with any
other Person.

(d)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor shall be liable for
any losses, costs, claims, expenses or other liabilities incurred by Buyer
resulting from the following items:

(i)    fraud or intentional misrepresentation by Seller, Guarantor or any other
Affiliate of Seller or Guarantor in connection with the execution and the
delivery of this Guarantee, the Repurchase Agreement, or any of the other
Repurchase Documents, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement.

 

-7-



--------------------------------------------------------------------------------

(ii)    any material breach by Seller or any Affiliate of Seller of the
separateness covenants set forth in Article 9 of the Repurchase Agreement (other
than as set forth in Section 2(c)(iii) above); and

(iii)    any material breach of (A) any representation or warranty in or
incorporated by reference in any Repurchase Document relating to Environmental
Laws, or (B) any indemnity for costs incurred in connection with the violation
of any Environmental Law, the correction of any environmental condition, or the
removal of any Materials of Environmental Concern, in each case in any way
affecting Seller’s properties or any of the Purchased Assets or in a manner that
materially adversely affects the assets of any Affiliate of Seller; provided,
however, that the guarantee set forth in this clause (iii) with respect to any
Purchased Asset shall terminate upon (I) Buyer’s completion of its exercise of
all remedies with respect to such Purchased Asset pursuant to Section 10.02(d)
of the Repurchase Agreement following an Event of Default under the Repurchase
Agreement, and (II) a Person other than Seller or any of its Affiliates becoming
the “lender of record” (or similar status) in connection with such Purchased
Asset.

(e)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor shall be liable for
any losses, costs, claims, expenses or other liabilities incurred by Buyer
arising out of or attributable to breaches of any of the items listed in clause
(c) above.

(f)    Nothing herein shall be deemed to be a waiver of any right which Buyer
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the outstanding
obligations under the Repurchase Agreement or to require that all collateral
shall continue to secure all of the indebtedness owing to Buyer in accordance
with the Repurchase Agreement or any other Repurchase Documents.

(g)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor further agrees to pay
any and all reasonable expenses (including, without limitation, all reasonable
fees and disbursements of external counsel) which may be paid or incurred by
Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Guaranteed Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guarantee Agreement, and agrees to indemnify and hold harmless Buyer from
any and all claims, damages, losses, liabilities, costs and expenses that may be
incurred by or asserted or awarded against Buyer, in each case relating to or
arising out of the Guaranteed Obligations. This Guarantee Agreement shall remain
in full force and effect and fully enforceable against Guarantor in all respects
until the Guaranteed Obligations are fully satisfied and paid in full,
notwithstanding that from time to time prior thereto Seller may be free from any
Guaranteed Obligations.

(h)    No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the Guaranteed Obligations until the Guaranteed
Obligations are paid in full.

 

-8-



--------------------------------------------------------------------------------

(i)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guarantee Agreement for such purpose.

3.    Subrogation. Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against Seller and any collateral for any
Guaranteed Obligations with respect to such payment; provided, that Guarantor
shall not seek to enforce any right or receive any payment by way of
subrogation, or seek any contribution or reimbursement from Seller, until all
amounts owing by Seller to Buyer under the Repurchase Documents or any related
documents have been paid in full; and, further provided, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Buyer under
the Repurchase Documents. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Repurchase Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Buyer in the exact form received by
Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Repurchase Obligations, whether matured or unmatured, in such order
as Buyer may determine.

4.    Amendments, etc. with Respect to the Guaranteed Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor, and without notice to or further assent by
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
Buyer may be rescinded by Buyer and any of the Guaranteed Obligations continued,
and the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer, and any Repurchase Document and any other
document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Buyer may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
Buyer for the payment of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released. Buyer shall have no obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Guaranteed Obligations or for this Guarantee Agreement or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Guaranteed Obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of Buyer against Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

5.    Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee Agreement constitute a guarantee of payment
when due and not of collection. Guarantor waives any and all notice of the
creation, renewal, extension or accrual

 

-9-



--------------------------------------------------------------------------------

of any of the Guaranteed Obligations and notice of or proof of reliance by Buyer
upon this Guarantee Agreement or acceptance of this Guarantee Agreement; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee Agreement;
and all dealings between Seller or Guarantor, on the one hand, and Buyer, on the
other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee Agreement. Guarantor waives
promptness, diligence, presentment, protest, demand for payment and notice of
protest, demand, dishonor, default, nonpayment or nonperformance, notice of any
exercise of remedies, and all other notices whatsoever to or upon Seller or
Guarantor with respect to the Guaranteed Obligations. Guarantor also waives any
exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any part of the Guaranteed Obligations. This Guarantee Agreement shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of the
Repurchase Agreement or any Repurchase Document, any of the Guaranteed
Obligations or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by Buyer, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Buyer, (iii) any requirement that Buyer exhaust any right to take any
action against Seller or any other Person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee
Agreement or (iv) any other circumstance whatsoever (with or without notice to
or Knowledge of Seller or Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Seller for the Guaranteed
Obligations of Guarantor under this Guarantee Agreement, in bankruptcy or in any
other instance, or any defense of a surety or guarantor. When pursuing its
rights and remedies hereunder against Guarantor, Buyer may, but shall be under
no obligation, to pursue such rights and remedies that Buyer may have against
Seller or any other Person or against any collateral security or guarantee for
the Guaranteed Obligations or any right of offset with respect thereto, and any
failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer or any Affiliate of
Buyer against Guarantor. This Guarantee Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
Guarantor and its successors and assigns, and shall inure to the benefit of
Buyer, and its successors and permitted endorsees, transferees and assigns,
until all the Guaranteed Obligations and the obligations of Guarantor under this
Guarantee Agreement shall have been satisfied by payment in full,
notwithstanding (x) any sale by Buyer of any Purchased Asset as set forth in
Article 10 of the Repurchase Agreement or the exercise by Buyer of any of the
other rights and remedies set forth in any of the Repurchase Documents, or
(y) that from time to time during the term of the Repurchase Documents Seller
may be free from any Guaranteed Obligations.

(b)    Without limiting the generality of the foregoing, the occurrence of one
or more of the following shall not preclude the exercise by Buyer of any right,
remedy or power

 

-10-



--------------------------------------------------------------------------------

hereunder or alter or impair the liability of Guarantor hereunder, which shall,
remain absolute, irrevocable and unconditional:

(i)    at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, waived or renewed, or Seller shall be released from any of
the Guaranteed Obligations, or any of the Guaranteed Obligations shall be
subordinated in right of payment to any other liability of Seller;

(ii)    any of the Guaranteed Obligations shall be accelerated or otherwise
become due prior to their stated maturity, in any case, in accordance with the
terms of the Repurchase Agreement, or any of the Guaranteed Obligations shall be
amended, supplemented, restated or otherwise modified in any respect, or any
right under the Repurchase Agreement shall be waived, or any other guaranty of
any of the Guaranteed Obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with;

(iii)    the occurrence of any Default or Event of Default under the Repurchase
Agreement, or the occurrence of any similar event (howsoever described) under
any agreement or instrument referred to therein;

(iv)    any consolidation or amalgamation of Seller with, any merger of Seller
with or into, or any transfer by Seller of all or substantially all its assets
to, another Person, any change in the legal or beneficial ownership of ownership
interests issued by Seller, any Division of Seller or Pledgor, or any other
change whatsoever in the objects, capital structure, constitution or business of
Seller;

(v)    any delay, failure or inability of Seller or any other guarantor or
obligor in respect of any of the Guaranteed Obligations to perform, willful or
otherwise, any provision of the Repurchase Agreement beyond any applicable cure
periods;

(vi)    any action, forbearance or failure to act by Buyer that adversely
affects Guarantor’s right of subrogation arising by reason of any performance by
Guarantor of this Guarantee Agreement;

(vii)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, Seller or any other Person for any reason
whatsoever, including any suit or action in any way disaffirming, repudiating,
rejecting or otherwise calling into question any issue, matter or thing in
respect of the Repurchase Agreement;

(viii)    any lack or limitation of status or of power, incapacity or disability
of Seller or any other guarantor or obligor in respect of any of the Guaranteed
Obligations;

(ix)    any change in the laws, rules or regulations of any jurisdiction, or any
present or future action or order of any Governmental Authority, amending,
varying or otherwise affecting the validity or enforceability of any of the
Guaranteed Obligations or the obligations of any other guarantor or obligor in
respect of any of the Guaranteed Obligations;

 

-11-



--------------------------------------------------------------------------------

(x)    any lack of validity or enforceability of the Repurchase Agreement or any
other Repurchase Document for any reason, including any bar by any statute of
limitations or other law of recovery on any obligation under the Repurchase
Agreement or any other Repurchase Document, or any defense or excuse for failure
to perform on account of any event of force majeure, act of God, casualty,
impossibility, impracticability, or other defense or excuse whatsoever;

(xi)    any change in the time, manner or place of payment of, or in any other
term of, the Repurchase Agreement, any other Repurchase Document or any
obligation thereunder, including any amendment or waiver of or any consent to
departure from the Repurchase Agreement or any other Repurchase Document, in any
such case, made or effected in accordance with the terms of the Repurchase
Agreement or any other Repurchase Document;

(xii)    any action which Buyer may take or omit to take in connection with the
Repurchase Agreement or any other Repurchase Document, any of the obligations
thereunder (or any Indebtedness owing by Seller to Buyer); any giving or failure
to give any notice; any course of dealing of Buyer with Seller or any other
Person; or any forbearance, neglect, delay, failure, or refusal to take or
prosecute any action for the collection or enforcement of the Repurchase
Agreement, any other Repurchase Document or any obligation thereunder, to
foreclose or take or prosecute any action in connection with the Repurchase
Agreement, to bring suit against Seller or any other Person, or to file a claim
in any Insolvency Proceeding;

(xiii)    any compromise or settlement of any part of the Repurchase Agreement,
any other Repurchase Document, or obligations thereunder or any other amount
claimed to be owing under the Repurchase Agreement or any other Repurchase
Document;

(xiv)    any modification of the Repurchase Agreement or any other Repurchase
Document, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including, without limitation, the renewal, extension, adjustment, indulgence,
forbearance, acceleration or other change in time for payment of, or other
change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon;

(xv)    any impairment of the value of any interest in any Purchased Assets,
Pledged Collateral or any other collateral or security for the Repurchase
Obligations or any portion thereof, including, without limitation, the failure
to obtain or maintain perfection or recordation of any lien or other interest in
any such Purchased Assets, Pledged Collateral or any other collateral or
security for the Repurchase Obligations, the release of any such Purchased
Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations without substitution, and/or the failure to preserve the
value of, or to comply with applicable law in disposing of, any such Purchased
Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations;

 

-12-



--------------------------------------------------------------------------------

(xvi)    the failure of Buyer or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any collateral, property or
security;

(xvii)    any change, restructuring or termination of the corporate structure or
existence of Seller, any Division of Seller or Pledgor or any release,
substitution or addition of any other obligor, or any Insolvency Event or
Insolvency Proceeding with respect to Seller; or

(xviii)    any action or inaction of Seller or any other Person, or any change
of law or circumstances, or any other facts or events which might otherwise
constitute a defense available to, or a discharge of, Seller, or a guarantor or
surety.

(c)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

(i)    Guarantor hereby unconditionally and irrevocably waives: (A) any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller, or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, against any other guarantor, or against any other person or
security, (B) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Seller or
Guarantor, (C) any defense based upon the application by Seller of any Purchase
Price under the Repurchase Agreement for purposes other than the purposes
represented by Seller to Buyer or intended or understood by Buyer or Guarantor,
(D) any defense based upon Buyer’s failure to disclose to Guarantor any
information concerning Seller’s financial condition or any other circumstances
bearing on Seller’s ability to pay all sums payable under the Repurchase
Documents, (E) any defense based upon any statute or rule of law that provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal, (F) any defense based
upon Buyer’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute, (G) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code and (H) any right of
subrogation, any right to enforce any remedy that Guarantor may have against
Seller or any other Person liable for the Guaranteed Obligations and any right
to participate in, or benefit from, any security for the Repurchase Agreement or
Repurchase Documents now or hereafter held by Buyer.

(ii)    Guarantor further unconditionally and irrevocably waives any and all
rights and defenses that Guarantor may have as a result of Seller’s obligations
under the Repurchase Documents being backed and/or secured by real property.
Among other things, Guarantor agrees: (1) Buyer may collect from Guarantor
without first foreclosing on any real or personal property sold by Seller under
the Repurchase Agreement and/or in which a security interest has been granted to
Buyer pursuant to Article 11 of the Repurchase Agreement (herein “Related
Property”), and (2) if Buyer forecloses on any

 

-13-



--------------------------------------------------------------------------------

Related Property, then (A) the amount of Seller’s debt and Guarantor’s
obligation hereunder may be reduced only by the price for which such collateral
is sold at any foreclosure sale (whether public or private), even if the
collateral is worth more than the sale price, and (B) Buyer may collect from
Guarantor pursuant to the terms of this Guarantee Agreement even if Buyer, by
foreclosing on any Related Property, has destroyed any right Guarantor may have
to collect from Seller or its Affiliates. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because the Guaranteed Obligations are secured by real property. Guarantor
further waives any rights it may have under Sections 1301 or 1371 of the Real
Property Actions and Proceedings Law of the State of New York.

(iii)    Guarantor further expressly waives to the fullest extent permitted by
law any and all rights and defenses, including any rights of reimbursement,
indemnification and contribution, that might otherwise be available to Guarantor
under applicable law.

(iv)    Guarantor agrees that the performance of any act or any payment that
tolls any statute of limitations applicable to the Repurchase Agreement or any
Repurchase Document shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

(v)    Guarantor agrees that (A) the obligations of Guarantor under this
Guarantee Agreement are independent of the obligations of Seller or any other
Person under the Repurchase Documents, (B) a separate action or actions may be
brought and prosecuted against Guarantor to enforce this Guarantee Agreement,
irrespective of whether an action is brought against Seller or any other Person
or whether Seller or any other Person is joined in any such action, and
(C) concurrent actions may be brought hereon against Guarantor in the same
action, if any, brought against Seller or any other Person or in separate
actions, as often as Buyer, in its sole discretion, may deem advisable.

(vi)    Guarantor is presently informed of the financial condition of Seller and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about Seller’s financial condition, the status of other
guarantors, if any, and of circumstances which bear upon the risk of nonpayment
and that it will continue to rely upon sources other than Buyer for such
information and will not rely upon Buyer or any Affiliate of Buyer for any such
information. Absent a written request for such information by Guarantor to
Buyer, Guarantor hereby unconditionally and irrevocably waives the right, if
any, to require Buyer to disclose to Guarantor, and unconditionally and
irrevocably waives any defense based upon Buyer’s failure to disclose to
Guarantor, any information which Buyer may now or hereafter acquire concerning
such condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.

(vii)    Guarantor has independently reviewed the Repurchase Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee
Agreement to Buyer, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or

 

-14-



--------------------------------------------------------------------------------

attachment, and/or perfection of any liens or security interests of any kind or
nature granted by Seller or any other guarantor to Buyer or any Affiliate of
Buyer, now or at any time and from time to time in the future.

6.    Reinstatement. This Guarantee Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer or agent
under any federal or state law or any such similar law of any other applicable
jurisdiction for, Seller or any substantial part of Seller’s property, or
otherwise, all as though such payments had not been made.

7.    Payments. Guarantor hereby agrees that the Guaranteed Obligations will be
paid to Buyer without set-off or counterclaim in U.S. Dollars at the address
specified in writing by Buyer.

8.    Representations and Warranties. Guarantor represents and warrants that:

(a)    Guarantor has the legal capacity and the legal right to execute and
deliver this Guarantee Agreement and to perform Guarantor’s obligations
hereunder;

(b)    no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee Agreement;

(c)    this Guarantee Agreement has been duly executed and delivered by
Guarantor and constitutes a legal, valid and binding obligation of Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
Insolvency Laws or by general principles of equity (whether enforcement is
sought in proceedings in equity or at law);

(d)    the execution, delivery and performance of this Guarantee Agreement will
not violate any Requirements of Law, applicable to or binding upon Guarantor or
any of its property or to which Guarantor or any of its property is subject, or
any provision of any security issued by Guarantor or of any agreement,
instrument or other undertaking to which Guarantor is a party or by which it or
any of its property is bound (“Contractual Obligation”), and will not result in
or require the creation or imposition of any lien on any of the properties or
revenues of Guarantor pursuant to any Requirements of Law or Contractual
Obligation of Guarantor;

(e)    no material litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the Knowledge of
Guarantor, threatened by or against Guarantor or against any of Guarantor’s
properties or revenues that seeks a determination or ruling that could
reasonably be expected to have a Material Adverse Effect;

 

-15-



--------------------------------------------------------------------------------

(f)    Guarantor (i) has been duly organized and is validly existing under the
laws of the State of Delaware, (ii) is in good standing under the laws of the
State of Delaware and (iii) is duly qualified and in good standing as a foreign
entity in each other jurisdiction in which the conduct of its business requires
it to so qualify or be licensed; Guarantor and each of its respective Affiliates
has complied in all respects with all Requirements of Laws; and

(g)    None of Seller, Guarantor, any Subsidiaries or Parents of Seller or
Guarantor and, to the knowledge of Seller or Guarantor, no Affiliate of Seller
or Guarantor (i) is in violation of any Sanctions or (ii) is a Sanctioned
Target. Neither Guarantor nor any Affiliate of Guarantor is or is controlled by,
an “investment company” as defined in the Investment Company Act or is exempt
from the provisions of the Investment Company Act. Guarantor and all Affiliates
of Guarantor are in compliance with the Foreign Corrupt Practices Act of 1977
and any foreign counterpart thereto. Neither Guarantor nor any Affiliate of
Guarantor has made, offered, promised or authorized a payment of money or
anything else of value (i) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Guarantor,
any Affiliate of Guarantor or any other Person, in violation of the Foreign
Corrupt Practices Act.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on and as of the date of this Guarantee
Agreement, each Purchase Date, and at all times when any Repurchase Document or
Transaction is in full force and effect.

9.    Covenants.

(a)    Minimum Liquidity. Liquidity of Guarantor at any time shall not be less
than the lower of (i) Fifty Million Dollars ($50,000,000.00) and (ii) the
greater of (A) Ten Million Dollars ($10,000,000.00) and (B) five percent (5%) of
Guarantor’s Recourse Indebtedness.

(b)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth of Guarantor
at any time shall not be less than the sum of (i) $2,105,000,000.00, plus
(ii) seventy-five percent (75%) of the net cash proceeds thereafter received by
Guarantor (x) from any offering by Guarantor of its common equity and (y) from
any offering by Sponsor of its common equity to the extent such net cash
proceeds are contributed to Guarantor, excluding any such net cash proceeds that
are contributed to Guarantor within ninety (90) days of receipt of such net cash
proceeds and applied to purchase, redeem or otherwise acquire Capital Stock
issued by Guarantor (or any direct or indirect parent thereof).

(c)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio of
Guarantor at any time may not exceed 0.75 to 1.00.

(d)    Minimum Interest Coverage Ratio. As of any date of determination, the
ratio of (i) Consolidated EBITDA of Guarantor for the period of twelve
(12) consecutive months ended on such date (if such date is the last day of a
fiscal quarter) or the fiscal quarter most recently ended prior to such date (if
such date is not the last day of a fiscal quarter) to (ii) Consolidated Interest
Expense of Guarantor for such period shall not be less than 1.4 to 1.

 

-16-



--------------------------------------------------------------------------------

10.    Set-off.

(a)    In addition to any rights now or hereafter granted under the Repurchase
Documents, Requirements of Law, or otherwise, Guarantor hereby grants to Buyer,
to secure repayment of the Guaranteed Obligations, a right of set off upon any
and all of the following: monies, securities, collateral or other property of
Guarantor and any proceeds from the foregoing, now or hereafter held or received
by Buyer or any Affiliate of Buyer, for the account of Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Guarantor at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor and to set-off against any Guaranteed Obligations or Indebtedness owed
by Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer or any
Affiliate of Buyer to or for the credit of Guarantor, without prejudice to
Buyer’s right to recover any deficiency. Each of Buyer and each Affiliate of
Buyer is hereby authorized upon any amount becoming due and payable by Guarantor
to Buyer under the Repurchase Documents, the Guaranteed Obligations or otherwise
or upon the occurrence and continuance of an Event of Default, without notice to
Guarantor, any such notice being expressly waived by Guarantor to the extent
permitted by any Requirements of Law, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Buyer by Guarantor under the Repurchase Documents and the
Guaranteed Obligations, irrespective of whether Buyer or any Affiliate of Buyer
shall have made any demand under the Repurchase Documents and regardless of any
other collateral securing such amounts, and in all cases without waiver or
prejudice of Buyer’s rights to recover a deficiency. Guarantor shall be deemed
directly indebted to Buyer in the full amount of all amounts owing to Buyer by
Guarantor under the Repurchase Documents and the Guaranteed Obligations, and
Buyer shall be entitled to exercise the rights of set-off provided for above.
ANY AND ALL RIGHTS TO REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO THE PURCHASED ASSETS UNDER THE REPURCHASE DOCUMENTS, THE PLEDGED
COLLATERAL OR ANY OTHER COLLATERAL SECURITY FOR THE REPURCHASE OBLIGATIONS,
PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.

(b)    Buyer shall promptly notify Guarantor after any such set-off and
application made by Buyer or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
If an amount or obligation is unascertained, Buyer may in good faith estimate
that obligation and set-off in respect of the estimate, subject to the relevant
party accounting to the other party when the amount or obligation is
ascertained. Nothing in this Section 10 shall be effective to create a charge or
other security interest. This Section 10 shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which any party is at any time otherwise entitled.

(c)    Guarantor hereby waives any right of setoff it has or may have or to
which it may be or become entitled under the Repurchase Documents or otherwise
against Buyer or any Affiliate of Buyer, or their respective assets or
properties.

 

-17-



--------------------------------------------------------------------------------

11.    Severability. Any provision of this Guarantee Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

12.    Paragraph Headings. The paragraph headings used in this Guarantee
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

13.    No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

14.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guarantee Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer, provided that, subject to any limitations set forth in the
Repurchase Agreement, any provision of this Guarantee Agreement may be waived by
Buyer in a letter or agreement executed by Buyer and delivered in accordance
with Section 15 hereinbelow. This Guarantee Agreement shall be binding upon the
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
its respective successors and assigns. THIS GUARANTEE AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS GUARANTEE, THE
RELATIONSHIP BETWEEN GUARANTOR AND BUYER, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS OF BUYER AND DUTIES OF GUARANTOR SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. GUARANTOR AND BUYER
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS GUARANTEE AGREEMENT. 

15.    Notices. Notices by Buyer to Guarantor may be given in writing and sent
prepaid by hand delivery, by certified or registered mail, by expedited
commercial or postal delivery service, or by email if also sent by one of the
foregoing, to the address or email set forth under Guarantor’s signature below
or such other address as Guarantor shall specify from time to time in a notice
to Buyer. Any of the foregoing communications shall be effective when delivered,
if such delivery occurs on a Business Day; otherwise, each such communication
shall be effective on the first Business Day following the date of such
delivery. Notices to Buyer by Guarantor may be given in the manner set forth in
the Repurchase Agreement.

 

-18-



--------------------------------------------------------------------------------

16.    SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. Guarantor, and by its
acceptance hereof, Buyer, each hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee Agreement, and each such party irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such State court or, to the fullest extent permitted by applicable
law, in such Federal court. Guarantor, and by its acceptance hereof, Buyer, each
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee Agreement or the
other Repurchase Documents shall affect any right that Buyer may otherwise have
to bring any action or proceeding for prejudgment remedies as for recognition or
enforcement of any judgments arising out of or relating to this Guarantee
Agreement against Guarantor or its properties in the courts of any jurisdiction
where either Guarantor or such properties are located. Guarantor, and by its
acceptance hereof, Buyer, each hereby irrevocably and unconditionally waives, to
the fullest extent permitted by Requirements of Law, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guarantee Agreement in any court referred to above,
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Guarantor, and by its acceptance hereof, Buyer,
each hereby irrevocably consents to service of process in the manner provided
for notices in Section 15. Nothing in this Guarantee Agreement will affect the
right of Buyer to serve process in any other manner permitted by applicable law.

17.    Integration. This Guarantee Agreement represents the agreement of
Guarantor with respect to the subject matter hereof and there are no promises or
representations by Buyer or any representative of Buyer relative to the subject
matter hereof not reflected herein.

18.    Acknowledgments. Guarantor hereby acknowledges that:

(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee Agreement and the related documents;

(b)    Buyer has no fiduciary relationship to Guarantor, and the relationship
between Buyer and Guarantor is solely that of surety and creditor; and

(c)    no joint venture exists between or among any of Buyer on the one hand,
and Guarantor and Seller on the other hand.

19.    Intent. Guarantor intends (a) this Guarantee Agreement to constitute a
security agreement or arrangement or other credit enhancement within the meaning
of Section 101 of the Bankruptcy Code related to a “securities contract” as
defined in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent that
this Guarantee Agreement relates to a Transaction under the Repurchase Agreement
that has a Repurchase Date not later than one (1) year after the

 

-19-



--------------------------------------------------------------------------------

date of transfer or may be repurchased on demand, a security agreement or
arrangement or other credit enhancement related to a “repurchase agreement” as
that term is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and
(b) that, with respect to this Guarantee Agreement, (x) Buyer (for so long as
Buyer is a “financial institution”, a “financial participant” or other entity
listed in Section 555 of the Bankruptcy Code) shall be entitled to the benefits
and protections afforded under Section 555 of the Bankruptcy Code with respect
to a “securities contract” and (y) to the extent that this Guarantee Agreement
relates to a Transaction under the Repurchase Agreement that has a Repurchase
Date not later than one (1) year after the date of transfer or may be
repurchased on demand, Buyer (for so long as Buyer is a “repo participant” or a
“financial participant”) shall be entitled to the benefits and protections
afforded under Section 559 of the Bankruptcy Code.

20.    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW,
GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, BUYER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THIS GUARANTEE, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER OF THEM. GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
BUYER HEREBY AGREE THAT NEITHER OF THEM WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

21.    MFN Provision. Notwithstanding anything to the contrary contained herein
or elsewhere, (i) in the event that Guarantor, Seller or any Subsidiary of
Guarantor has entered into or shall enter into or amend any other commercial
real estate loan repurchase agreement, warehouse facility or credit facility
with any other lender or repurchase buyer (each as in effect after giving effect
to all amendments thereof, a “Third Party Agreement”) and such Third Party
Agreement contains any financial covenant as to Guarantor for which there is no
corresponding covenant in clauses (a) through (d) of Section 9 of this Guarantee
Agreement at the time such financial covenant becomes effective (each an
“Additional Financial Covenant”), or contains a financial covenant that
corresponds to a covenant in clauses (a) through (d) of Section 9 of this
Guarantee Agreement and such financial covenant is more restrictive as to
Guarantor than the corresponding covenant in clauses (a) through (d) of
Section 9 of this Guarantee Agreement as in effect at the time such financial
covenant becomes effective (each, a “More Restrictive Financial Covenant” and
together with each Additional Financial Covenant, each an “MFN Covenant”), then
(A) Guarantor shall promptly notify Buyer of the effectiveness of such MFN
Covenant and (B) in the sole discretion of Buyer clauses (a) through (d) of
Section 9 of this Guarantee Agreement will automatically be deemed to be
modified to reflect such MFN Covenant (whether through amendment of an existing
covenant contained in clauses (a) through (d) of Section 9 of this Guarantee
Agreement (including, if applicable, related definitions) or the inclusion of an
additional financial covenant (including, if applicable, related definitions),
as applicable), and (ii) in the event that all Third Party Agreements that
contain an MFN Covenant are or have been amended, modified or terminated and the
effect thereof is to make less restrictive as to Guarantor any MFN

 

-20-



--------------------------------------------------------------------------------

Covenant or eliminate any Additional Financial Covenant, then, upon Guarantor
providing written notice to Buyer of the same (each an “MFN Step Down Notice”),
which Guarantor may deliver to Buyer from time to time, the financial covenants
in clauses (a) through (d) of Section 9 of this Guarantee Agreement will
automatically be deemed to be modified to reflect only such MFN Covenants which
are then in effect as of the date of any such MFN Step Down Notice; provided,
however, that in no event shall the foregoing cause the financial covenants of
Guarantor to be any less restrictive than the financial covenants expressly set
forth in clauses (a) through (d) of Section 9 of this Guarantee Agreement.
Promptly upon request by Buyer, Guarantor shall execute and take any and all
acts, amendments, supplements, modifications and assurances and other
instruments as Buyer may reasonably require from time to time in order to
document any such modification and otherwise carry out the intent and purposes
of this section.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

 

CREDIT RE OPERATING COMPANY, LLC,
a Delaware limited liability company

By:

 

/s/ David A. Palamé

 

Name:

 

David A. Palamé

 

Title:

 

Vice President

Address for Notices:

CREDIT RE OPERATING COMPANY, LLC

590 Madison Avenue, 34th Floor

New York, New York 10022

Attention: David A. Palamé

Telephone: ######

Email: ######@clny.com

with copies to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036-8704

Attention: Daniel L. Stanco

Telephone: ######

Email: ######@ropesgray.com